Citation Nr: 1548490	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for service-connected degenerative joint disease of the lumbosacral spine, status post laminectomy and L5-S1 spinal fusion, to include the question of the propriety of the reduction of the disability rating to 10 percent, effective January 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1973 to August 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2015 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

At the time of the reduction from 40 percent to 10 percent, there had been no actual improvement in the Veteran's lumbosacral spine disability.


CONCLUSION OF LAW

The rating for the lumbosacral spine disability was improperly reduced from 40 to 10 percent, and the criteria for restoration of a 40 percent evaluation for the disability have been met from January 1, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

There is no question that a disability may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). 

The provisions of 38 C.F.R. § 3.105 apply to rating reductions.  38 C.F.R. § 3.105(e) requires that, when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease in payment of compensation benefits being made, a rating proposing reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation payments should be continued at the current level.  If additional evidence is not received within that period, a final rating action will be taken and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Additionally, under 38 C.F.R. § 3.105(i), the advance written notice concerning a proposed rating reduction must inform the beneficiary that he has a right to a predetermination hearing provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter. 

Turning to the merits of the rating reduction, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

Where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c); 3.343(a).

In the present case, the Veteran's 40 percent rating, which was reduced to 10 percent in the October 2010 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that has not become stabilized and is likely to improve.  Id.  

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for degenerative joint disease of the lumbosacral spine was granted in a March 1994 rating decision.  A noncompensable, or 0 percent, disability rating was assigned.  Then, in a March 2007 rating decision, the RO granted an increased 40 percent disability rating for the back disability, effective from August 28, 2006, under Diagnostic Code 5242.

The increased 40 percent disability rating was based primarily on the results of an January 2007 VA examination, which showed lumbar flexion to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees, all with increased pain.  Physical examination also revealed spasm, guarding, tenderness, and weakness.  The VA examiner opined that the back disability would have significant effects on the Veteran's occupation due to decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength.  The Veteran reported that his pain was present constantly, was aggravated by any activity, and was severe in nature; consequentially, he stated he was unable to walk more than a few yards.      

In April 2009, the Veteran requested an increased disability rating for his back disability.  He was afforded a VA examination in July 2009, at which he continued to describe constant pain, and reported that he had been on medical disability for his back since March of that year.  Physical examination revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, and bilateral lateral rotation to 15 degrees.  Pain was noted with all movements.  

In a January 2010 rating decision, the RO denied the Veteran's request for an increased rating, noting that although recent evidence - namely, the July 2009 VA examination - showed some improvement in the condition, improvement had not been definitively established.  The Veteran did not file a Notice of Disagreement with this rating decision.    

That same month, in January 2010, the Veteran contacted VA to advise them that he would be undergoing spine surgery on January 25, 2010.  Private treatment records show that he underwent an anterior lumbar interbody fusion, a posterior lateral instrumented fusion at L5-S1, and a lumbar decompression at L5-S1.  Consequently, in a June 2010 rating decision, the RO granted a temporary 100 percent from January 25, 2010, to April 30, 2010, with a reversion to a 40 percent disability rating on May 1, 2010.  

The Veteran was afforded another VA examination to evaluate his post-operative status in August 2010.  The Veteran reported that he had not had any relief of pain.  He was using a cane to ambulate and was limited to walking 25 yards.  Physical examination revealed flexion to 85 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  He had pain with all motions.  It was noted that the Veteran had retired due to his back problems in March 2009.  The VA examiner noted that the Veteran would have difficulty lifting and carrying and decreased mobility and strength.  Moreover, the examiner noted he would be incapable of work around the home due to his back problems, and that the examiner observed that the Veteran was unable to walk more than 50 yards.  
  
Based on the results of the August 2010 VA examination - specifically, the findings of flexion to 85 degrees and combined range of motion of 215 degrees - the RO proposed to reduce the disability rating for the lumbar spine to 10 percent.  This proposal was made in an August 2010 rating decision.  

In the October 2010 rating decision that is the subject of this appeal, the RO implemented the reduction to 10 percent, effective from January 1, 2011.  In that rating decision, in addition to the August 2010 VA examination, the RO cited to a July 2010 private treatment note in which it was noted that X-ray studies revealed satisfactory healing of the spinal fusion and the Veteran's complaint of intermittent pain when he moved.    

After a review of the all of the lay and medical evidence in this case, resolving reasonable doubt in favor of the Veteran, the Board finds that reduction of the disability rating for the lumbosacral spine from 40 percent to 10 percent was not proper, and a restoration of the 40 percent disability rating is warranted.  Namely, a review of all of the evidence does not reveal that an improvement in the disability had actually occurred at the time of the reduction.  While the range of motion findings, and particularly flexion, were noted to be improved at the July 2009 and August 2010 VA examinations, a review of the private treatment records provided by the Veteran subsequent to his August 2015 Board hearing does not support the conclusion that there was an actual improvement in the underlying disability.  

For instance, in April 2010, several months after his January 2010 surgery, the Veteran reported very little improvement in his back pain.  He continued to have pain in his legs as well, and used a cane for ambulation.  

In September 2010, he continued to report significant pain in his back and walked with a severe antalgic gait.  Dr. D., his surgeon, noted severely limited forward mobility of the lumbar spine in the range of 10 to 20 degrees.  The doctor further opined that the Veteran was completely disabled from performing any gainful employment due to a combination of cervical stenosis and myelopathy, as well as lumbar spinal stenosis.  

In January 2011, one year after his surgery, he continued to report severe pain in his back and legs.  Dr. D. noted severe congenital stenosis and severely limited range of motion of the lumbar spine, with flexion limited to 20 degrees and lateral flexion limited to 10 degrees.  

In March 2012, Dr. D. reviewed a recent MRI study of the lumbar spine which revealed progression of stenosis at L4-L5.  The Veteran reported progressively worsening pain and symptoms in his legs, and Dr. D. concluded that his back problem was worsening.  

In February 2014, the Veteran reported ongoing pain and difficulty walking, even with a cane.  Flexion of the lumbar spine was limited to 20 degrees, extension to 5 degrees, and lateral flexion to 15 degrees.  

Finally, in July 2014, after consistent reports of worsening pain from the Veteran and review of a lumbar CT myelogram which demonstrated severe stenosis at multiple levels, Dr. D. recommended and the Veteran underwent lumbar decompression surgery.  

More than one year later, in September 2015, the Veteran continued to complain of increasing pain in his back, with difficulty laying down and getting up from a seated position.  Dr. D. noted that range of motion was between 10 and 15 degrees at best.  

In sum, the private treatment records certainly do not demonstrate an improvement in the Veteran's lumbosacral spine disability.  Indeed, just after the reduction was effectuated, treatment records show that the Veteran had increasing pain and worsening stenosis over the next several years to the point that another surgery became necessary.  Moreover, private treatment records demonstrate range of motion drastically more limited than that recorded in the two VA examination reports on which the reduction was based.  

The Veteran also submitted written arguments and presented testimony before the Board in response to the rating reduction.  He stated that his condition did not improve following the January 2010 surgery, and that even though X-ray studies showed satisfactory healing, he continued to experience pain in his low back that radiated down his legs, and had difficulty with balance, breathing, bending, and ambulating.  The Veteran is competent to describe his symptoms, and his account further undermines the determination that his disability had actually improved at the time the reduction was made. 

As the evidence does not show that there has been actual improvement in the Veteran's lumbosacral spine disability, the Board finds that restoration of the 40 percent disability rating for degenerative joint disease of the lumbosacral spine is warranted. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




[CONTINUED ON NEXT PAGE]

ORDER

Restoration of the Veteran's 40 percent disability rating for service-connected degenerative joint disease of the lumbosacral spine, status post laminectomy and L5-S1 spinal fusion, is granted, effective from the date of reduction, January 1, 2011, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


